UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-1167



MARY B. HOLMES,

                                             Plaintiff - Appellant,

          versus

KLAUS H. BUNTUA; ELLEN MYINT,

                                            Defendants - Appellees,

          and

ALBERT N. FUDUKA,

                                                          Defendant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria.    T. S. Ellis, III, District
Judge. (CA-95-1582-A)

Submitted:   July 23, 1996                  Decided:   July 30, 1996


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary B. Holmes, Appellant Pro Se. James Joseph Kelley, II, MORGAN,
LEWIS & BOCKIUS, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals from the district court's order granting

Appellee's motion to dismiss Appellant's civil action for lack of

subject matter jurisdiction, pursuant to Rule 12(b)(1) of the Fed-

eral Rules of Civil Procedure. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,
we affirm on the reasoning of the district court. Holmes v. Buntua,
No. CA-95-1582-A (E.D. Va. Jan. 4, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                3